DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant’s election without traverse of Group II, methods for detecting KIR2DL1, KIR2DL2 or KIR2DL3 using primer pairs that bind to a region containing a particular nucleotide to amplify a first allele and a second allele and the species of:
(a)    a reverse primer that binds specifically to a region of KIR2DL1 alleles comprising nucleotide 4011 and a forward primer that binds specifically to a region of KIR2DL1 alleles comprising nucleotide 3680 for amplifying a particular KIR2DL1 allele;

(b)    a forward primer that binds specifically to a region of KIR2DL2 alleles comprising nucleotide 5663 and a reverse primer that binds specifically to a region of KIR2DL2 alleles comprising nucleotide 5820, for amplifying particular KIR2DL2 allele(s);

(c)    a forward primer that binds specifically to a region of KIR2DL3 alleles comprising nucleotide 13892 and a reverse primer that binds specifically to a region of KIR2DL3 alleles comprising nucleotide 14154, for amplifying a particular KIR2DL3 allele,
 in the reply filed on 12/18/20 and 1/8/21 is acknowledged.
Claim Status
3. 	Claims 1, 17, 56, 62-69, and 76 are pending.
	Claims 1, 17, 62-69, and 76 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim 56 reads on the elected invention and has been examined herein to the extent that the claims read on the elected subject matter of the combination of the forward and reverse primers for detecting the KIRD2L1, KIR2DL2 and KIR2DL3 alleles 
Specification
4. The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code - see, for example, para [0065] at p. 19 and p. 29, line 2. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.5. The specification  is objected to because the assigned SEQ ID NOs have not been used to identify each sequence listed, as required under 37 CFR 1.821(d) – see, e.g., Table 1 at p. 16 and p. 29-31.  As set forth in 37 CFR 1.821(d) “Where the description or claims of a patent application discuss a sequence that is set forth in the ‘Sequence Listing' in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO: ” in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.” Accordingly, the specification should be amended to recite the appropriate sequence identifier for each sequence recited therein.
Improper Markush Grouping Rejection
6. Claim 56 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y). 
	Claim 56 recites the Markush grouping of the primer pairs:
1. a reverse primer that binds specifically to a region of KIR2DL1 alleles comprising nucleotide 4011 and a forward primer that binds specifically to a region of KIR2DL1 alleles comprising nucleotide 3680;
2. a reverse primer that binds specifically to a region of KIR2DL1 alleles comprising nucleotide 13609 and a forward primer that binds specifically to a region of KIR2DL1 alleles comprising nucleotide 13420;
3. a reverse primer that binds specifically to a region of KIR2DL1 alleles comprising nucleotide 5735 and a forward primer that binds specifically to a region of KIR2DL1 alleles comprising nucleotide 5499;

5. a reverse primer that binds specifically to a region of KIR2DL1 alleles comprising nucleotide 5761 and a forward primer that binds specifically to a region of KIR2DL1 alleles comprising nucleotide 5616;
6. a forward primer that binds specifically to a region of KIR2DL2 alleles comprising nucleotide 5663 and in addition has a last nucleotide which binds specifically to a first allele of KIR2DL2 to be resolved and a reverse primer that binds specifically to a region of KIR2DL2 alleles comprising nucleotide 5820 and in addition has a last nucleotide which binds specifically to the first allele of KIR2DL2 to be resolved;
7. a forward primer that binds specifically to a region of KIR2DL2 alleles comprising nucleotide 5663 and in addition has a last nucleotide which binds specifically to a first allele of KIR2DL2 to be resolved and a reverse primer that binds specifically to a region of KIR2DL2 alleles comprising nucleotide 5820 and in addition has a last nucleotide which binds specifically to the second allele of KIR2DL2 to be resolved;
8. a forward primer that binds specifically to a region of KIR2DL2 alleles comprising nucleotide 13995 and a reverse primer that binds specifically to a region of 
KIR2DL2 alleles comprising nucleotide 14249; 
9. a forward primer that binds specifically to a region of KIR2DL2 alleles comprising nucleotide 11984 and a reverse primer that binds specifically to a region of KIR2DL2 alleles comprising nucleotide 14249;
10. a forward primers that binds specifically to a region of KIR2DL3 alleles comprising nucleotide 13892 and a reverse primer that binds specifically to a region of KIR2DL3 alleles comprising nucleotide 14154;
11. a forward primer that binds specifically to a region of KIR2DL3 alleles comprising nucleotide 3825 and a reverse primer that binds specifically to a region of KIR2DL3 alleles comprising nucleotide 4168;
12. a forward primer that binds specifically to a region of KIR2DL3 alleles comprising nucleotide 9063 and a reverse primer that binds specifically to a region of KIR2DL3 alleles comprising nucleotide 9303;
13. a forward primer that binds specifically to a region of KIR2DL3 alleles comprising nucleotide 13973 and a reverse primer that binds specifically to a region of KIR2DL3 alleles comprising nucleotide 14154; and 14.  a forward primer that binds specifically to a region of KIR2DL3 alleles comprising nucleotide 3853; and a reverse primer and binds specifically to a region of  KIR2DL3 alleles comprising nucleotide 4222.

	The Markush groupings of the 14 recited forward and reverse primer sets that bind to specific regions comprising particular nucleotides of the KIR2DL1, KIR2DL2 and KIR2DL3 genes and combinations thereof are improper because the alternatives and a common use for the following reasons:  
	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed 
Herein, the recited alternative species do not share a single structural similarity, as each primer set binds to a different allele / polymorphic region, wherein each allele / polymorphic region has a different chemical structure in that it consists of a different nucleotide alteration that occurs at a different location in the genome and each polymorphism is flanked by a unique nucleotide sequence. Thus, the recite primers that bind to the different alleles / regions comprising a nucleotide do not share a single structural similarity. The only structural similarity present is that all of the polymorphisms involve nucleotides. The fact that the polymorphisms comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of being indicative of a KIR2DL allelic group. 
For example, a primer that meets the requirements of the reverse primer in set 1 that binds to a region comprising nucleotide 4011 (i.e., SEQ ID NO: 3) and a primer that meets the requirements of a reverse primer in set 2 that binds to a region comprising nucleotide 5820 (i.e., SEQ ID NO: 5) have the following distinct chemical structures: SEQ ID NO: 3   agagataaga caccaggaag gggaagcccgSEQ ID NO: 5: gagagagaga gagagagagc attaggtcat agta

Accordingly, while the different primers do not share a single structural similarity essential to a common activity.
can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited primers possess a common activity. In fact, the primers are disclosed as binding to and amplifying different alleles in different KIR2DL1, KIR2DL2 and KIR2DL3 genes.
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.  For example, claim 56 may be amended to require the combination of each of the 3 elected primer sets.
	
Claim Rejections - 35 USC § 112(b) - Indefiniteness
7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 56 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 56 is indefinite over the recitation of the particular nucleotide positions recited therein (e.g., “primer that specifically binds to a region KIR2DL1 alleles comprising nucleotide 4011) because the claim does not recite a particular reference sequence. As such, the recitations of the nucleotide positions are without context and it is unclear as to which regions of the KIR2DL1, KIR2DL2 and KIR2DL3 genes are encompassed by the claim. Note that the nucleotide numbering of the KIR2DL1, KIR2DL2 and KIR2DL3 genes varies in the prior art and there is no fixed definition in the prior art as to what constitutes particular nucleotide positions of these genes or in exons of these genes.  Note also that while the specification (p. 29-31) does provide example sequences for the KIR2DL1, KIR2DL2 and KIR2DL3 genes, the specification does not provide a limiting definition for what constitutes the particular nucleotide positions recited in claim 56 and claim 56 does not indicate that the nucleotide positions recited therein are with respect to the particular nucleotide sequences for the genes listed at p. 29-31.
Priority
8. The presently elected subject matter of claim 56 is entitled to priority to parent applications 62/403,099 and 62/403,131, filed on 10/1/2016.
Claim Rejections - 35 USC § 103
9. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 56 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Gagne et al (Human Immunology. 2002. 63: 271-280) in view of Sepulveda, C.A.G. (Thesis. “Killer-cell Immunoglobulin-like Receptor (KIR) Polymorphism: Functional Implications and Clinical Relevance” UMI No. U591999, ProQuest LLC. 2013, available via URL: <core.ac.uk/download/pdf/78075555.pdf>) and Sigma Aldrich (“PCR/qPCR/dPCR Assay Design”, p. 1-10, August 2012, available via URL: <sigmaaldrich.com/technical-documents/articles/biology/pcr-qpcr-dpcr-assay-design.html>).

The method of Gagne for determining the allelic group of KIR2DL1, KIR2DL2 and KIR2DL3 alleles comprises a) performing a PCR reaction using a genomic DNA sample from a subject as a template and a forward and reverse primer pair that bind to regions of KIR2DL1 alleles comprising particular nucleotides and determining one or more of the KIR2DL1 alleles present in the subject based on the resulting amplification products; b) performing a PCR reaction using a genomic DNA sample from a subject as a template and a forward and reverse primer pair that bind to regions of KIR2DL2 alleles comprising particular nucleotides and determining one or more of the KIR2DL2 alleles present in the subject based on the resulting amplification products; and c) performing a PCR reaction using a genomic DNA sample from a subject as a template and a forward and reverse primer pair that bind to regions of KIR2DL3 alleles comprising particular nucleotides and determining one or more of the KIR2DL3 alleles present in the subject based on the resulting amplification products (see, e.g., p. 273 “Typing of KIR Genes was Performed by the PCR-SSP Technique” and Table 2). Gagne exemplifies 2 sets of forward and reverse primers specific for KIR2DL1, KIR2DL2 and KIR2DL3 alleles and 
The first KIR2DL1 primer set of Gagne hybridizes to sequences in exon 4 and produces an amplification product of 204bp, and the second KIR2DL1 primer set of Gagne hybridizes to sequences in exons 8 and 9 and produces an amplification product of 270 nucleotides – see a portion of Table 2 of Gagne below:

    PNG
    media_image1.png
    232
    1006
    media_image1.png
    Greyscale

	
	The primers required by the present claims are not clearly defined in that no reference sequence is provided so that one can understand what is meant by the recited nucleotide positions which are included in the regions to which the primers bind. Further, the primers are not defined in terms of any particular nucleotide sequence or other structural properties. Thus, the present claims encompass methods that require essentially any primer sets that hybridize to KIR2Dl1, KIR2DL2 and KIR2DL3 gene sequences since the claims do not recite a context for the nucleotide positions and/or any specific structural properties of the primers.
The primer sets required by the present claim appear to be distinct from those disclosed by Gagne because, e.g., the primer set for the KIR2DL1 gene requires 
However, the presently claimed methods of using the primer sets, particularly as broadly recited, would have been obvious in view of the prior art.
Again, Gagne teaches methods for detecting KIR2DL1, KIR2DL2 and KIR2DL3 alleles and teaches the importance in identifying KIR2DL1, KIR2DL2 and KIR2DL3 allelic groups in nucleic acid samples of subjects.
Further, Sepulveda discloses a KIR gene typing system to identify KIR alleles / polymorphisms (e.g., p. 96). Sepulveda teaches that there is a high level of KIR2DL haplotype diversity and teaches known alleles present in the KIR2DL1, KIR2DL2 and KIR2DL3 genes (e.g., Table 2.1 at p.99; p. 132-134 and p. 235-237). The reference discloses identifying additional KIR alleles by aligning known KIR gene sequences and identifying sequences having nucleotide variability (p. 130). For example, it is disclosed that by aligning 6 KIR2DL1 allele sequences, 13 polymorphic positions were identified (p. 133).  It is also disclosed that there is a KIR nucleotide and amino acid database disclosing all known KIR polymorphisms, including polymorphisms in the KIR2DL1, KIR2DL2 and KIR2DL3 genes (p. 125, 147-149).
Sepulveda further discloses primer sequences for KIR2DL genes previously presented in the prior art, as well as novel primer sequences disclosed therein (e.g., p. 106, 108, 110, 193, 199 and 212), a primer binding site map (beginning at p. 201), and methods of using these primers to detect KIR2DL alleles (e.g., p. 193-199). It is disclosed that the additional primers used in the methods therein were designed to detect newly identified KIR2DL alleles (p. 228). Sepulveda 
Moreover, the prior art provides extensive guidance, direction and motivation to select additional primers to amplify known allelic variants of known genes. 
For example, Sigma teaches methods for designing PCR forward and reverse primers, including primers that are allele specific and have a variable nucleotide at or near their 3’ terminus (see, e.g., “Primer Design,” including “SNP-specific Primers” and Table 6.1). For instance, the reference states that “ARMS primers are 30 bases long (longer primers, up to 60 bases are functional). The base at the 3’ is SNP specific and therefore specific for the target sequence (normal or mutant base). An additional mismatch is introduced at the penultimate position. This is determined with consideration to the neighboring bases and the SNP mismatch” (p. 3). Sigma teaches designing primers for polymorphic sequences by aligning the target sequences and identifying variable nucleotide sequences (p. 4-5) and provides the general criteria for optimizing primer design (p. 2). Thus, the teachings of Sigma indicate that it was well known in the art and well within the skill of the ordinary artisan to design PCR primers of optimum specificity for detecting particular alleles of target nucleic acids. 
Moreover, as discussed above, Sepulveda teaches that full length KIR2DL gene sequences are disclosed in the databases, as are the identity of particular allelic variants of the KIR2DL genes.
Designing primers which are equivalents to those taught in the prior art requires only routine experimentation. The parameters and objectives involved in the selection of primers were well known in the art at the time the invention was made. Software 
The prior art is replete with guidance and information necessary to permit the ordinary artisan to design additional primers for the specific amplification and detection of KIR2DL1, KIR2Dl2 and KIR2DL3 allelic variants, including the presently claimed primers. 
Given that the prior art teaches the sequences of variants of each of the KIR2DL1, KIR2DL2 and KIR2DL3 genes, provides the motivation to obtain primers to detect known polymorphisms / alleles in these genes, and provides extensive guidance as to how to select additional primers that hybridize to alleles of known sequences, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and well within the skill of the art, to have modified the method of Gagne so as to have performed the methods therein for detecting allelic groups of KIR2DL1, KIR2DL2 and KIR2DL3 using alternative primers, including a first primer pair with a reverse primer that binds to a region including a nucleotide 4011 and  a forward primer that binds to a region including nucleotide 3680 of KIR2DL1, a second primer pair with a forward primer that binds to region including a nucleotide 5663 and a reverse primer that binds to a region including a nucleotide 5820 of KIR2DL2, each primer hybridizing to a 3’ variable nucleotide; and a third primer pair with a reverse primer that binds to a region including a nucleotide 13892 and a reverse primer that binds to a region comprising a nucleotide 14154 of KIR2DL3. One would have been motivated to have done so in order to have facilitated the detection of additional alleles / polymorphisms in the KIR2DL1, KIR2DL2 and KIR2DL3 genes to aid in the selection of . 
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Hsu et al (PGPUB 2016/0040237; published 2/11/2016) and Hsu et al (U.S. Patent No. 9,963,742; issued 5/8/2018) disclose primers for amplifying and detecting KIR3DL1 alleles. The references do not disclose primers for amplifying and detecting KIR2DL1, KIR2DL2 and KIR2DL3 alleles. Note also that the Hsu et al PGPUB and patent list the same inventorship as that of the present application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634